IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                        No. 01-41235
                                      Summary Calendar



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

JUAN LOPEZ-GONZALEZ,

                                                              Defendant-Appellant.

                            --------------------
                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. M-95-CR-188-5
                            --------------------
                                 May 3, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Juan Lopez-Gonzalez appeals the district court’s decision

revoking his supervised release based on a determination that he

attempted to reenter the United States illegally after he had

previously         been       deported         following         an     aggravated          felony

conviction.         Lopez-Gonzalez argues that the district court abused

its discretion in finding by a preponderance of the evidence that



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
he violated the conditions of his supervised release by attempting

to reenter the United States illegally and by illegally reentering

the United States.         He argues that he merely approached the

immigration inspectors to determine whether he could enter the

United States legally.        A review of the evidence supports the

district court’s determination by a preponderance of the evidence

that    Lopez-Gonzalez     attempted       to   reenter   the   United   States

illegally by presenting a resident alien card that he knew was

invalid.   See United States v. Angeles-Mascote, 206 F.3d 529, 531-

32 (5th Cir. 2000); United States v. Cardenas-Alvarez, 987 F.2d

1129, 1132-33 (5th Cir. 1993).         Therefore, the district court did

not abuse its discretion in revoking Lopez-Gonzalez’s supervised

release based on this finding.         See United States v. Grandlund, 71

F.3d 507, 509 (5th Cir. 1995).

       For the first time on appeal, Lopez-Gonzalez argues that the

offense of attempted reentry into the United States is a specific

intent crime and that he did not have specific intent to reenter

the United States.       Because he did not raise this argument in the

district court, review is limited to plain error.                See Angeles-

Mascote, 206 F.3d at 531-32.           We have held that illegal reentry

into the United States in violation of 8 U.S.C. § 1326 is a general

intent offense.   See United States v. Guzman-Ocampo, 236 F.3d 233,

238-39 (5th Cir. 2000), cert. denied, 121 S. Ct. 2600 (2001); see

also United States v. Barrios-Centeno, 250 F.3d 294, 299 (5th



                                       2
Cir.), cert. denied, 122 S. Ct. 288 (2001).    Lopez-Gonzalez has not

shown   that   the   district   court’s   failure   to   find   that   he

specifically intended to attempt to reenter the United States

illegally was clear or obvious error which amounts to plain error.

     AFFIRMED.




                                   3